Citation Nr: 1226074	
Decision Date: 07/27/12    Archive Date: 08/03/12

DOCKET NO.  09-28 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a low back disability.  

2.  Entitlement to an evaluation in excess of 30 percent for generalized anxiety disorder with depressive features and primary insomnia prior to July 8, 2009, and in excess of 70 percent from July 8, 2009.  

3.  Entitlement to an evaluation in excess of 30 percent for irritable bowel syndrome, from the initial grant of service connection.  

4.  Entitlement to an evaluation in excess of 30 percent for cervical strain.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to a single service-connected disability for purposes of housebound status.  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from August 1997 to October 2006.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from February and August 2007, and September 2009 RO decisions.  

The Board remanded the appeal for additional development in April 2011.  

By rating action in September 2011, the RO assigned an earlier effective date for the award of a total rating for compensation purposes based on individual unemployability (TDIU) from the day following the Veteran's discharge from service.  As the award is a full grant of the benefits sought by the Veteran, this issue is no longer in appellate status and will not be addressed in this decision.  

The issue of entitlement to TDIU for purposes of establishing entitlement to special monthly compensation at the housebound rate is REMANDED to the RO for additional development as outlined in the REMAND portion of this decision.  


FINDINGS OF FACT

1.  Service connection for a low back disability was finally denied by an unappealed rating decision by the RO in February 2007.  

2.  The additional evidence received since the February 2007 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's degenerative disc and degenerative joint disease of the thora-columbar spine is at least as likely as not causally or etiologically related to service.  

4.  Throughout the appeal, the Veteran's generalized anxiety disorder has been productive of occupational and social impairment, with deficiencies in most areas, difficulty in adapting to stressful circumstances (including work or a worklike setting) and inability to establish and maintain effective relationships; however, the preponderance of the evidence shows that the disability is not manifested by total occupation or social impairment.

5.  The Veteran's irritable bowel syndrome is manifested principally by abdominal discomfort and chronic diarrhea, without weight loss, hematemesis, anemia or other symptoms combinations productive of severe impairment of health.  

6.  The Veteran's cervical spine disability is manifested by pain and forward flexion to 15 degrees without spasm, muscle atrophy or weakness, neurological symptoms or incapacitating episodes; additional functional loss of use due to pain, weakness, fatigability, or incoordination to a degree commensurate with the criteria for a higher evaluation is not demonstrated.  


CONCLUSIONS OF LAW

1.  The February 2007 RO decision which denied service connection for a low back disability is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2011).  

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a low back disability.  38 U.S.C.A. §§ 1110, 1154(a), 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2011).  

3.  Degenerative joint disease and degenerative disc disease of the thoracolumbar spine was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).  

4.  The criteria for an increased evaluation to 70 percent, and no higher, for generalized anxiety disorder from October 18, 2006, have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2011).  

5.  The criteria for an initial evaluation in excess of 30 percent for irritable bowel syndrome are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.114, Diagnostic Code 7346 (2011).  

6.  The criteria for an evaluation in excess of 30 percent for cervical strain are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in July 2007 and August 2009.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  

To the extent that the VCAA notice in this case is deemed to be deficient under VCAA, based on the communications sent to the Veteran and his attorney over the course of this appeal, he clearly has actual knowledge of the evidence he is required to submit in this case and, based on his contentions as well as the communications provided to him by VA, it is reasonable to expect that he understands what is needed to prevail.  Under the circumstances of this case, the Board finds that the Veteran is not prejudiced by moving forward with a decision on the merits of his claims, and that VA has complied with the procedural requirements of 38 U.S.C.A. §§ 5104, 7105(d), and 38 C.F.R. § 3.103(b), as well as the holdings in Dingess/Hartman, 19 Vet. App. 473 (2006).  

With respect to the duty to assist in this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs) and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and was scheduled for a Travel Board hearing at the RO in September 2011, but withdrew his request and indicated that he did not wish to reschedule.  Additionally, neither the Veteran nor his attorney have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issues on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and arthritis becomes manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Finality

Before reaching the merits of the Veteran's claim for a low back disability, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  

Under pertinent law and VA regulations, as interpreted by the United States Court of Appeals for Veterans Claims (Court), the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  The VCAA states that, "[n]othing in this section shall be construed to require the Secretary to reopen a claim that has been disallowed except when new and material evidence is presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

Courts have held that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions received during the year following notice of a rating decision to determine whether they contain new and material evidence, even if the new submission may support a new claim.  See Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Veteran did not file a notice of disagreement to the February 2007 rating decision with respect to the claim for a low back disability, and no additional evidence pertinent to this issue was physically or constructively associated with the claims folder within one year of the rating decision.  See 38 C.F.R. § 3.156(b) (2011); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Thus, the February 2007 rating decision became final based on the evidence then of record.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. § 20.1105 (2011).  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence of record at the time of the February 2007 rating decision which denied service connection for a low back disability included the Veteran's service treatment records (STRs), and an August 2006 VA examination report.  

The STRs showed that the Veteran was treated for low back pain of two days duration after pushing and pulling heavy generators in September 2001.  The Veteran denied any direct trauma, weakness, numbness or radiating pain.  Other than mild tenderness to palpation in the right lower back area, no pertinent abnormalities were noted on examination.  Straight leg raising was negative, motor strength was normal, bilaterally, and sensation was intact.  The diagnosis was muscle pain.  The Veteran was prescribed Flexeril and Ibuprofen as needed, and told to return as needed.  The STRs, including the Veteran's separation examination in June 2006 showed no further complaints, treatment, abnormalities or diagnosis for any low back problems in service.  

The August 2006 VA examination report showed that while the Veteran reported a history of pain in the lumbosacral region, there was no clinical evidence of a low back disability on examination.  The Veteran had a normal gait and full and painless range of motion, including on repetitive movement.  There was no palpable tenderness, muscle spasm, abnormal curvature of the spine or neurological deficits.  The diagnoses included history of episodic low back pain.  

Service connection for a low back disability was denied by the RO in February 2007, on the basis that there was no evidence of a chronic low back disability in service or on the August 2006 VA examination.  The Veteran and his representative were notified of the decision and did not appeal.  

The evidence added to the record since the February 2007 rating action includes VA treatment records from November 2007 to the present, a January 2009 private MRI report, and a September 2009 VA spine examination report.  

Initially, it should be noted that the evidence received subsequent to February 2007, is presumed credible for the purposes of reopening the Veteran's claim unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

In this case, the basis for the prior denial of the Veteran's claim for a low back disability in February 2007, was that there was no objective evidence of a chronic back disability in service or when examined by VA in August 2006.  The information received since that decision includes diagnostic evidence of a current back disability.  (See January 2009 private MRI report).  The medical report is material, as it provides additional probative information and relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  Having decided that additional medical evidence is new and material, the claim will be reopened solely on the basis of this evidence.  

Having determined that the Veteran's claim for a low back disability is reopened, the Board must next determine if it will be prejudicial to the Veteran if the Board addresses the merits of the claim.  In this regard, given the favorable decision on the merits of his claim, the Board finds that the Veteran will not be prejudiced by the Board proceeding with the adjudication of this case.  

Back Disability

Although the Veteran was not shown by x-ray evidence to have a low back disability in service, he was treated for non-traumatic back pain and complained of continued non-radiating back pain on VA examination in August 2006, prior to his release from active service in October 2006.  Although there was no objective, clinical evidence of a back disability on examination at that time, no diagnostic studies were conducted to rule out any skeletal symptomatology of a back disorder.  

On a subsequent VA examination in September 2009, the Veteran was shown by x-ray evidence to have degenerative disc and degenerative joint disease of the thoracolumbar spine.  Although the VA examiner opined that the Veteran's current back disability was not caused by or related to his lumbar muscle strain in service, it appears that his conclusion was based on the fact that the Veteran did not currently have a muscle strain.  However, given that the Veteran was shown to have significant degenerative changes of the thoracolumbar spine less than three years after service, with no history of any intervening back injury, it is more likely than not that the degenerative disease process was present in service or, at the very least, within one year of discharge from service.  Since x-ray studies were not taken at the time of his in VA examination in August 2006, six months prior to his discharge from service, there is some doubt as to the date of onset of the current degenerative changes.  Therefore, resolving any reasonable doubt on this issue in the Veteran's favor, it is concluded that service connection for degenerative disc and degenerative joint disease of the thoracolumbar spine is warranted.  

Higher Ratings-In General

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1 (2011).  Although the present level of disability is of primary concern, staged ratings are also appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

PTSD

Where PTSD results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating is assigned.  

Where PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating is for assignment.  

Where PTSD results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating is awarded.  

Where PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), a 30 percent rating is awarded.  38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2011).  

Historically, it should be noted that the Veteran was initially awarded service connection for generalized anxiety disorder with depressive features and primary insomnia by rating action in February 2007, and was subsequently assigned a 30 percent evaluation effective from October 18, 2006, the day following discharge from service.  By rating action in November 2010, the RO assigned an increased rating to 70 percent, effective from July 8, 2009.  Thus, the question to be resolved on appeal is whether the Veteran is entitled to a rating in excess of 30 percent prior to July 8, 2009, and to an evaluation in excess of 70 percent from that date.  

Upon review of the evidentiary record, the Board notes that the Veteran's complaints and the clinical findings on the initial VA examination in August 2006 and the VA outpatient notes during the pendency of this appeal were not significantly different.  While the Veteran reported symptoms of irritability, loss of interest, isolation, sleeplessness, depression, and panic attacks several times a week, the medical reports showed that he was consistently alert and well-oriented, and that his speech was logical, coherent and goal directed.  There was no evidence of gross cognitive impairment or any suicidal or homicidal ideations.  

The GAF scores on the VA outpatient notes during the pendency of this appeal ranged from 51 (September 2010) to 62 (August 2006 VA examination), with the median score of around 54.  A GAF score is an indicator of the examiner's assessment of the individual's overall functioning.  A GAF score between 51 and 60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  

While the Board has considered the degree of functioning as evidenced by the reported scale scores, they are but one factor for consideration in assigning a rating in this case.  In this regard, the Board notes that the Veteran's generalized anxiety disorder is compounded by symptoms associated with his service-connected irritable bowel syndrome (IBS) which, because of chronic diarrhea, causes increased anxiety, irritability and isolation, and negatively impact on his industrial and social capacity.  

After reviewing all of the evidence of medical records, the Board finds that the Veteran's generalized anxiety disorder more nearly approximates the criteria for a 70 percent evaluation from the date of his original claim, but no higher.  In this regard, the Board is unable to find any significant difference or material change in the Veteran's complaints or the clinical findings on any of the medical reports during the pendency of this appeal.  While the Veteran reported that medication improved his symptoms to some degree when initially examined by VA in August 2006, at which time he was assigned a GAF score of 62, the medical reports of record show a persistent and rapid deterioration of symptomatology from the time of his initial VA outpatient treatment in November 2006.  When seen initially seen by VA psychiatric outpatient services in November 2006, the Veteran reported being worried and anxious with intense ruminations, distrust, apprehension, and restlessness.  The GAF score at that time was 55.  On his second outpatient visit in November 2006, the Veteran reported repetitive behavior, like frequent checking of doors and increased anxiousness if he didn't check.  The diagnoses included anxiety disorder and obsessive compulsive disorder, and the GAF score was 57.  

In a letter dated in February 2010, a private psychologist opined that the Veteran's psychiatric symptomatology had deteriorated rapidly since its onset in service and that he had been unable to function socially or occupationally since at least April or May 2007.  Parenthetically, the Board notes that the RO referred specifically to the private opinion when it granted a TDIU rating and assigned an increased rating to 70 percent in November 2010.  

The material question at issue is whether the Veteran has sufficient occupational and social impairment to disrupt his performance of occupational tasks to the extent set forth in the rating criteria described above for a higher evaluation of 50 percent or greater from the initial grant of service connection to July 8, 2009.  38 C.F.R. § 4.130 (2011).  

It must be remembered that disability ratings are intended to compensate reductions in earning capacity as a result of the specific disorder.  The percentage ratings are intended, as far as practicably can be determined, to compensate the average impairment of earning capacity resulting from such disorder in civilian occupations.  38 C.F.R. § 4.1 (2011).  

The evidence required to warrant a grant of disability benefits does not have to be conclusive.  The question is whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Here, the evidence shows that while there appeared to be some improvement in the Veteran's symptoms at various times during the course of his appeal, there was no evidence of sustained remission.  As noted above, the Veteran's symptoms and the clinical findings showed that he has deficiencies in most areas of his life, including work, school, family relations and mood due to anxiety, and that he has difficulty adapting to stressful situations.  Taking the GAF scores into consideration with all the pertinent evidence of record, the Board finds that the overall disability picture reflected in the evidence more nearly approximates the requirements for an evaluation of 70 percent schedular rating, and no higher for the entire period of his appeal.  

Concerning the issue of an evaluation in excess of 70 percent, the Board notes that the none of the medical reports from 2006 to the present demonstrated total occupational and social impairment with symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss of names of close relatives, own occupation or own name.  

While the Veteran has demonstrated increased symptoms of anxiety, irritability, depression and isolation, the evidence does not reflect any material change in his family relations, judgment, thinking, or mood beyond that contemplated for a 70 percent evaluation at anytime during the pendency of this appeal.  The medical reports throughout the appeal indicated that he has a good relationship with family members.  

The Veteran did not describe nor do the medical reports show any evidence of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; disorientation to time place; memory loss for names of close relatives, own occupation or own name.  Thus, the Board finds that the evidence of record does not suggest the degree of severity of symptoms of the Veteran's generalized anxiety disorder contemplated for total social and occupational impairment.  Therefore, a 100 percent schedular evaluation is not warranted at any time during the pendency of this appeal.  

Irritable Bowel Syndrome (IBS)

The Veteran was granted service connection for IBS by the RO in February 2007, and was subsequently assigned a 30 percent evaluation, effective from October 18, 2006, the day following discharge from service by the RO in August 2007.  

The Veteran's IBS is evaluated un DC 7346, which provides, in pertinent part, a 30 percent rating for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain productive of considerable impairment of health, and a 60 percent evaluation for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptoms combinations productive of severe impairment of health.  See 38 C.F.R. § 4.114 (2011).  

VA regulations provide that ratings under DC's 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  38 C.F.R. § 4.114.  

At this point, it should be noted that there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  38 C.F.R. § 4.113 (2011).  

In this case, the medical evidence shows that the predominant disability picture of the Veteran's digestive disability involves symptoms of abdominal discomfort and chronic diarrhea.  The Veteran does not claim nor does the medical evidence of record show any material weight loss, anemia or other symptoms productive of severe impairment of health.  The Veteran's weight has ranged from 174 pounds at the time of his initial VA examination in August 2006, to 209 pounds in November 2008, to 188 pounds in September 2010.  While the Veteran reported occasional blood with bowel movements, numerous diagnostic studies, including colonoscopies and EGDs along with gastric, duodenal and cecal biopsies were all normal.  (See i.e., July 2010 VA gastroenterology outpatient note).  While a recent VA endoscopy in November 2010 revealed some erosive gastritis and small duodenal erosion, there was no small bowel pathology or any evidence of bleeding, Crohn's disease or any suggestion of Celiac disease.  

Based upon a careful review of the records, the Veteran's IBS does not meet the criteria for a rating in excess of 30 percent.  There is no evidence of material weight loss, anemia, or other symptom combinations productive of severe impairment of health.  The only recurrent symptoms were abdominal cramping and chronic diarrhea with occasional blood with bowel movements which, in and of itself, is insufficient to warrant a higher rating.  Therefore, the Board finds that an evaluation in excess of 30 percent for IBS is not warranted at any time since his discharge from service.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Cervical Strain

By way of background, a February 2007 rating decision granted service connection for cervical strain and assigned a 10 percent disability evaluation.  Within one year of this determination, the Veteran did not express disagreement with the initial disability evaluation, nor was any relevant new and material evidence, medical or lay, physically or constructively received by VA prior to the expiration of the appellate period.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.201 (2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011).  As such, the February 2007 decision became final.  

The Veteran contends that he has chronic pain and tingling in his neck and believes that the evaluation currently assigned does not adequately reflect the severity of his disability.  

Historically, a claim for increase for the cervical spine disability was received from the Veteran in July 2009.  The Veteran was examined by VA in September 2009, and was subsequently granted an increased rating to 30 percent, effective from July 24, 2009, the date of receipt of his claim.  

The Veteran's service-connected cervical strain is currently rated 30 percent disabling under DC 5237.  The regulations provide for evaluation of the spine under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2011).  

Under the General Rating Formula, a 10 percent evaluation is warranted when forward flexion of the cervical spine is greater than 30 degrees, but not greater than 40 degrees, or the combined range of motion of the cervical spine is greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is assigned when forward flexion of the cervical spine is greater than 15 degrees, but not greater than 30 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent requires forward flexion of the cervical spine to 15 degrees or less; or with favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted if the medical evidence shows unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2011).  

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:  

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees; extension is zero to 45 degrees; left and right lateral flexion are zero to 45 degrees; and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the cervical spine is 340 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Under the Formula Based on Incapacitating Episodes, a 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent evaluation is assigned with incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months.  Id.  

Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  

Evaluation of neurologic disabilities includes consideration of DC 8510 that addresses the upper radicular group (5th and 6th cervicals), pertaining to the shoulders and elbows; DC 8511 addresses the middle radicular group pertaining to movement of the arms, elbows, and wrists; DC 8512 addresses the lower radicular group which controls use of hands and fingers.  Under all three diagnostic codes, incomplete paralysis is rated 20 percent when mild, 40 percent when moderate, and 50 percent when severe.  A 70 percent rating is warranted for complete paralysis under all three radicular groups.  Complete paralysis under DC 8510 is defined as all shoulder and elbow movement lost or severely affected, hand and wrist movements not affected.  Under DC 8511, complete paralysis contemplates adduction, abduction, and rotation of the arm, flexion of the elbow, and extension of the wrist is lost or severely affected.  Complete paralysis of the lower radicular group (DC 8512) contemplates all intrinsic muscles of the hand, and some or all of flexors of the wrist and fingers are paralyzed (substantial loss of use of hand).  38 C.F.R. § 4.124a; DCs 8510, 8511, 8512, respectively, (2011).  

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  

When examined by VA in September 2009, the Veteran reported neck pain primarily on the posterior right side, but denied any radiating symptoms, flare-ups, incapacitating episodes or bowel or bladder problems.  On examination, there was some positional strengthening of cervical lordosis, forward flexion was to 15 degrees, extension to 20 degrees, and right and left lateral flexion was to 35 degrees.  Right and left lateral rotation was from zero to 75 degrees.  The examiner opined that range of motion in all planes was limited most likely due to insufficient effort, and that no muscle spasms were appreciated.  Deep tendon reflexes were equal and symmetrical in the upper extremities and there was no muscle atrophy, hypertrophy or loss of muscle tone.  There was poor coordination on finger to nose testing, which the examiner indicated was consistent with high concentration of opiates and benzodiazepine per laboratory screening.  Sensation to pinprick and light touch was erratic and non diagnostic.  The examiner noted that the decreased sensation to pinprick at the T4 and T5 dermatomes and the Veteran's hands and fingers corresponded with C6 and C7 dermatomes.  The examiner noted that there was no painful motion, tenderness , spasm, edema, fatigability, lack of endurance, weakness or instability, and no functional loss.  The examiner indicated that loss of function during flare-ups could not be determined without resorting to speculation.  

A VA MRI of the cervical spine in March 2010, revealed multi-level degenerative disc disease most sever at the C3-4 disc level with a left foraminal disc protrusion impressing upon the left nerve root.  

The medical evidence showed that while the Veteran has limitation of motion of the cervical spine to 15 degrees, there is no muscle spasm, atrophy or any neurological symptoms, and no additional functional impairment due to pain, fatigue on repetitive use, lack of endurance or incoordination.  Applying the clinical findings to the General Rating Formula discussed above, the Veteran's cervical spine disabilities equate to no more than a 30 percent evaluation.  

Additionally, the Veteran does not claim, nor does the evidence of record show any incapacitating episodes (periods of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician) at anytime during the pendency of this appeal.  Thus, a rating in excess of 20 percent based on incapacitating episodes is not warranted.  

The Board has also considered whether an increased evaluation is in order in this case when separately evaluating and combining the orthopedic and neurologic manifestations of the Veteran's cervical spine disability under the orthopedic rating criteria and applicable neurologic rating criteria.  

In this regard, other than neck pain, the objective medical evidence does not show any associated neurological impairment, i.e., radiating pain, numbness, weakness or extremity muscle atrophy.  Sensation was intact in the upper extremities, deep tendon reflexes were normal and there was no bowel or bladder impairment.  

Based on the evidence of record, the Board does not find that the evidence shows clinically significant symptoms compatible with radicular neuropathy associated with the Veteran's cervical spine disability.  Therefore, a compensable evaluation is not warranted under any of the applicable rating codes pertaining to the radicular groups involving the cervical spine discussed above.  38 C.F.R. § 4.124a; DCs 8510, 8511, 8512.  Thus, consideration of separately evaluating and combining the neurologic and orthopedic manifestations of the Veteran's cervical spine disability would not result in a higher rating for either spine segment.  

Other than the Veteran's report of pain, there was no evidence of visible behavior or adequate pathology to suggest that any additional functional impairment is commensurate with the criteria necessary for an evaluation in excess of 30 percent.  Moreover, the question of functional loss due to pain and other related factors was specifically addressed on the VA examination in September 2009.  The examiner noted that while the Veteran had some decreased motion, there was no additional functional limitation of motion due to pain, fatigue, weakness, or lack of endurance following repetitive use, and no evidence of muscle spasm, weakness, or atrophy.  

The Court has held that, "a finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40."  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As discussed above, there was no evidence of muscle weakness, atrophy, or neurological impairments demonstrated on VA examination, and the range of motion demonstrated is specifically contemplated by the rating schedule.  In light of the clinical findings of record, the Board finds that an increased evaluation for the Veteran's cervical spine disability based on additional functional loss due to the factors set forth above are not demonstrated.  

Applying the appropriate diagnostic codes to the facts of this case, the objective assessment of the Veteran's present impairment from his cervical spine disability do not suggest that he has sufficient symptoms so as to a warrant an evaluation in excess of 30 percent.  Accordingly, the Board finds that the 30 percent evaluation assigned for the Veteran's cervical strain accurately depicts the severity of the condition for the entirety of the rating period, including the one year period prior to receipt of his claim for increase, and there is no basis for a higher staged rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); see also, Fenderson v. West, 12 Vet. App. 119 (1999).  



Extraschedular Ratings

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, because the manifestations of the Veteran's service-connected disabilities are contemplated by the rating criteria.  As such, referral of this case for extraschedular consideration is not in order.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009) 


ORDER

Service connection for degenerative joint disease and degenerative disc disease of the thoracolumbar spine is granted.

For the period from October 18, 2006, to July 7, 2009, an initial schedular evaluation to 70 percent, for generalized anxiety disorder is granted, subject to VA laws and regulation concerning payment of monetary benefits.  

An evaluation in excess of 70 percent for generalized anxiety disorder is allowed.

An increased rating for irritable bowel syndrome is denied.  

An increased rating for cervical strain is denied.  



REMAND

The Veteran seeks special monthly compensation by reason of being housebound.  Service connection is currently in effect for generalized anxiety disorder with depressive features, rated 70 percent disabling, IBS, rated 30 percent disabling, cervical strain, rated 30 percent disabling, and degenerative joint and degenerative disc disease of the thoracolumbar spine, not yet rated.  He was awarded a TDIU as a result of his psychiatric disorder and IBS.  Subsection 1114(s) requires that a disabled Veteran whose disability level is determined by the ratings schedule must have at least one disability that is rated at 100 percent in order to qualify for the special monthly compensation provided by that statute.  Under the law, subsection 1114(s) benefits are not available to a Veteran whose 100 percent disability rating is based on multiple disabilities, none of which is rated at 100 percent disabling.  

VA's duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement SMC under 38 U.S.C.A § 1114.  In this case, this would require considering whether the Veteran is eligible for a TDIU based solely on his service-connected psychiatric disability, which is rated 70 percent disabling.  If so, then the condition could satisfy the requirement of a "service-connected disability rated as total."  See Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); see also Bradley v. Peake, 22 Vet. App. 280, 293 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim").  

In this regard, the Court has recently noted that VA has a "well-established" duty to maximize a claimant's benefits.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Bradley, 22 Vet. App. at 294 (remanding, pursuant to VA's duty to maximize benefits, for VA to determine whether the Veteran's posttraumatic stress disorder, rated 70 percent disabling, would entitle him to a TDIU and, therefore, to special monthly compensation).  

Further, the Court has held that although a TDIU may satisfy the "rated as total" element of section 1114(s), a TDIU based on multiple underlying disabilities cannot satisfy the section 1114(s) requirement of "a service-connected disability" because that requirement must be met by a single disability.  The Court declared, however, if a Veteran were awarded a TDIU based on multiple underlying disabilities and then later receives a schedular disability rating for a single, separate disability that would, by itself, create the basis for an award of a TDIU, that the order of the awards was not relevant to the inquiry as to whether any of the disabilities alone would render the Veteran unemployable and thus entitled to a TDIU rating based on that condition alone.  Buie v. Shinseki, 24 Vet. App. 242, 250 (2010).  

Here, in a November 2010 rating decision, the RO granted an increased rating to 70 percent for the Veteran's generalized anxiety disorder and entitlement to TDIU based on his IBS and its affect on his psychiatric disorder, subsequently made effective from October 18, 2006, the day following his discharge from service.  Therefore, in light of Buie and Bradley, the grant of service connection for a back disability in this decision, and VA's obligation to maximize the Veteran's benefits, the appeal must be remanded to the RO to determine whether the Veteran's psychiatric disability alone would render him unemployable and thus entitled to a TDIU, which would then provide a basis for consideration of housebound status.  Thus, on remand, the Veteran should be afforded appropriate VA examination to assess the current extent and severity of this disability.  

Accordingly, the case is REMANDED for the following action:  

1.  The RO should associate any outstanding records pertaining to the Veteran's disabilities from all medical providers since November 2010.  Any negative response should be in writing and associated with the claims folder.

2.  The Veteran should be scheduled for appropriate examinations to determine the extent and severity of his psychiatric disability.  All indicated tests and studies are to be performed.  The claims folder must be made available to the examiners for review, and a notation to the effect that this record review took place should be included in the reports.  The examiner should report all pertinent findings and render an opinion as to whether it is at least as likely as not that the Veteran is unable to secure or follow a substantially gainful occupation due solely to his psychiatric disability.  A fully articulated medical rationale for any opinions expressed should be set forth in the examination report.  

3.  Then adjudicate whether a TDIU is warranted based on the Veteran's service-connected psychiatric disability alone.  Thereafter, adjudicate the claim for TDIU for each service-connected disability, alone, for purposes of establishing SMC at the housebound rate.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case, and given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  

______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


